DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keen (US 2007/0203761).
Keen teaches
Regarding claim 1, a data management system comprising:
a storage unit configured to store examination information including at least examination items which include examination names of a plurality of examinations, examination locations at which the examinations are performed, consultation locations at which consultations are performed, and required examination times which are required for the respective examinations (see paragraph 42);
an acquisition unit configured to acquire patient information relating to an identifier for identifying a patient to be examined and degree of severity thereof (see paragraph 50):
a calculation unit configured to calculate, in accordance with the patient, a travel time required for traveling from an examination or consultation location at which an examination or consultation already completed has been performed to a next examination or consultation location at which a next examination or consultation subsequent to the examination or consultation is to be performed, based on the patient information and the examination information (see paragraphs 21 and 26); and
a generating unit configured to generate an examination schedule for the patient based on the examination information, the patient information, and the travel time (see paragraph 21);
the data management system as claimed in claim 1, further comprising a learning unit configured to machine-learn a correlation between the examination information and the patient information,
wherein the generating unit is configured to generate the examination schedule using a learned result of the learning unit (see paragraph 25);
the data management system as claimed in claim 1 wherein, when the acquisition unit acquires the patient information relating to a plurality of patients,
the calculating unit calculates, for each of the plurality of patients, the travel time required for traveling from the examination or consultation location to the next examination or consultation location, and
the generating unit generates the examination schedule for each of the plurality of patients based on the examination information, the patient information, and the travel time for each of the plurality of patients (see paragraph 26);
the data management system as claimed in claim 1, wherein the generating unit is configured to provide a priority order for the examinations of the examination names included in the examination items in accordance with a degree of influence exerted by a state of the patient upon the required examination time and to generate the examination schedule with the priority order taken into account;
the data management system as claimed in claim 1, wherein, when the acquisition unit receives information indicative of appearance of an emergency patient, the generating unit automatically renews the examination schedule so that the emergency patient preferentially undergoes the examinations;
the data management system as claimed in claim 1, wherein the patient information includes at least one of a paralysis state, an age, a level of consciousness, a cognitive level, a motor function of the patient (see paragraphs 20 and 32);
regarding claim 7, a data management method, comprising:
storing examination information including at least examination items which include examination names of a plurality of examinations, examination locations at which the examinations are performed, consultation locations at which consultations are performed, and required examination times which are required for the respective examinations;
acquiring patient information relating to an identifier for identifying a patient to be examined and degree of severity thereof;
calculating, in accordance with the patient, a travel time required for traveling from an examination or consultation location at which an examination or consultation already completed has been performed to a next examination or consultation location at which a next examination or consultation subsequent to the examination or consultation is to be performed, based on the patient information and the examination information; and
generating an examination schedule for the patient based on the examination information,
the patient information, and the travel time;
the data management method as claimed in claim 7, comprising:
machine-learning a correlation between the examination information and the patient
information; and
generating the examination schedule based-on using a learned result of the machine learning;
the data management method as claimed in claim 7, comprising, when the patient information
relating to a plurality of patients are acquired:
calculating the travel time required for traveling from the examination or consultation location to the next examination or consultation location for each of the plurality of patients, and
generating the examination schedule for each of the plurality of patients based on the
examination information, the patient information, and the travel times for each of the plurality of
patients;
the data management method as claimed in claim 7,wherein a priority order for the
examinations of the examination names included in the examination items is provided in
accordance with a degree of influence exerted by a state of the patient upon the required examination time and the examination schedule is generated with the priority order taken into account;
the data management method as claimed in claim 7, wherein, when information indicative of appearance of an emergency patient is received, the examination schedule is automatically renewed so that the emergency patient preferentially undergoes the examinations;
the data management method as claimed in claim 7, wherein the patient information includes at least one of a paralysis state, an age, a level of consciousness, a cognitive level, a motor function of the patient;
regarding claim 13, a non-transitory computer readable recording medium recording a data management program which causes a computer to execute the procedures of:
storing examination information including at least examination items which include examination names of a plurality of examinations, examination locations at which the examinations are performed, consultation locations at which consultations are performed, and
required examination times which are required for the respective examinations;
acquiring patient information relating to an identifier for identifying a patient to be examined and degree of severity thereof;
calculating, in accordance with the patient, a travel time required for traveling from an examination or consultation location at which an examination or consultation already completed;
regarding claim 13, a non-transitory computer readable recording medium
recording a data management program which causes a computer to execute the procedures of:
storing examination information including at least examination items which include examination names of a plurality of examinations, examination locations at which the examinations are performed, consultation locations at which consultations are performed, and
required examination times which are required for the respective examinations;
acquiring patient information relating to an identifier for identifying a patient to be examined and degree of severity thereof;
calculating, in accordance with the patient, a travel time required for traveling from an examination or consultation location at which an examination or consultation already completed has been performed to a next examination or consultation location at which a next examination or consultation subsequent to the examination or consultation is to be performed, based on the patient information and the examination information; and
generating an examination schedule for the patient based on the examination information, the patient information, and the travel time;
the non-transitory computer readable recording medium as claimed in claim 13, wherein the data management program causes the computer to execute the procedures of:
machine-learning a correlation between the examination information and the patient information; and
generating the examination schedule using a learned result of the machine learning;
the non-transitory computer readable recording medium as claimed in claim 13 e¢4+4, wherein the data management program causes the computer to execute, when the patient information relating to a plurality of patients are acquired, the procedures of:
calculating, for each of the plurality of patients, the travel time required for traveling from the examination or consultation location to the next examination or consultation location, and
generating the examination schedule for each of the plurality of patients based on the examination information, the patient information, and the travel time for each of the plurality of patients;
the non-transitory computer readable recording medium as claimed in claim 13, wherein the data management program causes the computer to execute the procedure of:
providing a priority order for the examinations of the examination names included in the examination items in accordance with a degree of influence exerted by a state of the patient upon the required examination time and generating the examination schedule with the priority order taken into account;
the non-transitory computer readable recording medium as claimed in claim 13, wherein the data management program causes the computer to execute, when information indicative of appearance of an emergency patient is received, the procedure of:
automatically renewing the examination schedule so that the emergency patient preferentially undergoes the examinations;
the non-transitory computer readable recording medium as claimed in claim 13, wherein the patient information includes at least one of a paralysis state, an age, a level of consciousness, a cognitive level, a motor function of the patient.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 05, 2022
JAF

/JAMARA A FRANKLIN/               Primary Examiner, Art Unit 2876